UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
RICHARD FARMER,
                                                                 :
                                      Plaintiff,                 :   19-CV-7115 (GBD) (OTW)
                                                                 :
                     -against-                                   :           ORDER
                                                                 :
LAW OFFICE WEINER & WEINER, LLC, et al.,                         :
                                                                 :
                                      Defendants.                :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         On September 16, 2019, Defendants Coughlin Duffy LLP; Kevin T. Coughlin, Esq.; and

Timothy Duffy, Esq. filed a motion to dismiss. (ECF 14). On September 20, 2019, Defendants

Law Offices of Weiner & Weiner, LLC; Paul Weiner, Esq.; Paul Ivan Weiner, Esq.; and Joshua

Lawrence Weiner, Esq. joined in that motion. (ECF 16). To date, Plaintiff, proceeding pro se, has

not filed an opposition to the motions to dismiss.

         Accordingly, Plaintiff shall file his opposition to the motions to dismiss by January 6,

2020. Replies, if any, are due January 13, 2020. Failure to file an opposition may result in the

Court considering the motions unopposed. The Clerk of Court is respectfully directed to mail a

copy of this Order to Plaintiff.

         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: December 6, 2019                                                         Ona T. Wang
       New York, New York                                              United States Magistrate Judge
